PER CURIAM.
With great reluctance, this appeal is dismissed on the authority of White Palms of Palm Beach v. Fox, 525 So.2d 518 (Fla. 4th DCA 1988), and Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987). Once again we caution trial judges and attorneys alike that this court lacks jurisdiction over an *1136order granting a motion for summary judgment, when that order does not contain the requisite words of finality indicating that the complaint is dismissed. The purported final judgment entered November 15, 1989, is a nullity, as the notice of appeal, reflecting an appeal of the October 11, 1989, order granting summary judgment, was filed in the trial court on November 8, 1989.
Appeal dismissed.
ANSTEAD, DELL and POLEN, JJ., concur.